Citation Nr: 0512342	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-15 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $3,658.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than February 
18, 2000, for the award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 2002 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's 
request for a waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $3,658.  

It is noted that in September 2000, the Committee denied the 
veteran's request for a waiver of a separate overpayment of 
pension benefits in the calculated amount of $508.  He duly 
appealed and in May 2003, the Board remanded the matter to 
the RO for due process considerations.  It appears that the 
RO is still in the process of adjudicating this separate $508 
overpayment issue and that appeal remains pending at the RO.  
The $3,658 overpayment issue addressed by the Board in this 
decision is separate from that currently pending at the RO.  
The $508 overpayment issue will be addressed by the Board in 
a future decision, if the matter is not granted in full by 
the RO.  

This matter also originally came to the Board from a January 
2003 rating decision of the RO which effectuated a January 
2003 Board decision granting service connection for PTSD.  In 
the January 2003 rating decision, the RO assigned an initial 
30 percent rating for PTSD, effective February 18, 2000.  In 
March 2003, the veteran disagreed with the initial 30 percent 
rating assigned by the RO, as well as the effective date of 
the award of service connection for PTSD.  The record 
currently before the Board, however, contains no indication 
that the RO has issued a statement of the case addressing 
these matters.  

In a May 2004 decision, the Board denied waiver of recovery 
of the overpayment of pension benefits in the calculated 
amount of $3,658.  The issues of entitlement to an initial 
rating in excess of 30 percent for PTSD and entitlement to an 
effective date earlier than February 18, 2000, for the award 
of service connection for PTSD, were remanded to the RO for 
the issuance of a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The veteran appealed the Board's May 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending before the Court, in October 2004, 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Motion for Remand.  In a December 2004 order, Court 
granted the motion, vacated the portion of the Board's May 
2004 decision which denied a waiver of recovery of the 
overpayment of pension benefits in the calculated amount of 
$3,658, and remanded the matter to the Board for action 
consistent with the October 2004 Motion for Remand.


REMAND

In the October 2004 Motion for Remand, the Secretary noted 
that since the Board's May 2004 decision, a portion of the 
veteran's claims folder appeared to have been lost, 
specifically, the most recent volume of such claims folder.  
Searches for the missing portion of the claims folder at the 
RO, the Board, and the VA Office of General Counsel, were 
reportedly unsuccessful.  Thus, the Secretary indicated that 
a remand was necessary in order for VA to fulfill its duty to 
assist by attempting to reconstruct the missing portion of 
the veteran's claims folder.  

In view of the foregoing, this matter is remanded for the 
following:

1.  If such action has not already been 
completed, the RO should issue a 
statement of the case to the veteran and 
any representative addressing the issue 
of entitlement to an initial rating in 
excess of 30 percent for PTSD and 
entitlement to an effective date earlier 
than February 18, 2000, for the award of 
service connection for PTSD.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2004).  These issues should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should make reasonable efforts 
to assist the veteran with the 
reconstruction of the most recent volume 
of his claims file.  All such efforts 
should be documented.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



